Title: From Thomas Jefferson to Robert Hare, 12 March 1824
From: Jefferson, Thomas
To: Hare, Robert


Dear Sir
Monticello
Mar. 12. 24.
We have been some time preparing buildings for an University in this state, and we have now a prospect of being able to open it with the beginning of the next year. it’s Chemical school will need an Apparatus adapted to the course of experiments necessary in that school. it is necessary therefore for us to provide these in time, and it must probably be from Europe. but what they are I know not, and in my inland situation is no one from whom I can obtain satisfactory information. the family of science through the world is one, and yourself a well-known and liberal member of it. on that ground I presume to request you to sketch for us a list of the articles, such as you think sufficient and necessary for our purpose; and that you will be so kind as to give me some idea of the probable amount of their cost in Europe, where it is necessary we should place the proper sum for their purchase. it will add important value to your favor if I can recieve it by the close of this month or the earliest days of the next, so as to lay it before the Visitors of the University, who are then to meet. with my apologies for giving you this trouble I pray you to accept the assurance of my great respect and esteem.Th: Jefferson